IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-31083



PICCADILLY CAFETERIAS, INC.; PICCADILLY
RESTAURANTS, INC.,

                                              Plaintiffs-Appellees,

versus


COBB INVESTMENT COMPANY, INC.,

                                               Defendant-Appellant,


COBB INVESTMENT COMPANY, INC.,

                                               Plaintiff-Appellant,

versus


PICCADILLY CAFETERIAS, INC.; PICCADILLY
RESTAURANTS, INC.,

                                              Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                            (00-CV-224)
                       --------------------
                            May 9, 2002

Before WIENER and DENNIS, Circuit Judges, and Duplantier,*

PER CURIAM:**



     *
        Judge of the Eastern District of Louisiana, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Cobb Investment Co., Inc. appeals the grant of Piccadily’s

motion for summary judgment, dismissing Cobb’s claims against

Piccadilly for breach of contract, fraud, misrepresentation, and

detrimental reliance.     Cobb’s claims arise from and in connection

with a purchase agreement, with Cobb alleging that Piccadilly and

its counsel    misrepresented    the       nature    and   extent   of   an   EEOC

discrimination claim of which the parties became aware only days

before the scheduled closing.

      We have reviewed the summary judgment record, the opinion of

the district court, and the facts and applicable law as presented

in   the   briefs   and   exhibits   filed      by    able    counsel    and   as

supplemented by their oral arguments. Based on our de novo review,

we are satisfied that all rulings and the judgment of the district

court are correct and should be affirmed for the reasons given by

that court.

AFFIRMED.




                                       2